In an action to recover fees for breeding services of respondent’s stallion with appellant’s mare, and for damages for negligence in allowing such breeding, judgment of the County Court of Hassau County in favor of respondent and against appellant reversed on the facts on the ground that the verdict is against the weight of evidence and a new trial ordered, costs to abide the event. As there is to be a new trial, it is unnecessary to consider the errors alleged to have occurred *908on the first trial. On the new trial it is not likely that there will be a recurrence of the errors alleged. Carswell, Acting P. J., Adel, Nolan, Sneed and Wenzel, JJ., concur.